Citation Nr: 1610535	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-11 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic renal failure caused by lack of proper medical care for high blood pressure.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2009, May 2011, June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Muskogee, Oklahoma and St. Petersburg, Florida.  The RO in St. Petersburg, Florida has jurisdiction over the claims.

The Veteran provided testimony at a January 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed January 2008 rating decision denied service connection for hepatitis C.

2.  The evidence associated with the record subsequent to the January 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.

3.  The Veteran's hearing loss disorder did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.

4.  The Veteran's tinnitus disorder did not onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  A January 2008 decision that denied a claim of entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a January 2010 letter.

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for hepatitis C, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A January 2008 rating decision denied service connection for hepatitis C, based on a finding of  no in-service occurrence, symptoms, or risk factors in service.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the January 2008 rating decision included the Veteran's service medical records and claim for service connection.  The pertinent evidence of record that has been received since the unappealed rating decision includes a Hepatitis C Questionnaire report addressing the Veteran's risk factors.

The evidence received since the January 2008 rating decision is new and material.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by tending to show an inservice onset, namely the presence of risk factors for contracting hepatitis C during service.  Moreover, it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for hepatitis C.  To that extent only, the appeal is allowed.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss and tinnitus are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2015).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of exposure to noise in service.  His service separation form shows that he served in the Navy and his primary specialty number was aviation structural mechanic.  His assertion of exposure to loud noise is consistent with the circumstances of his service.  Therefore, the Board concedes exposure to loud noise as a result of the Veteran's duties during service.  A November 1980 report of physical examination for release from active duty shows that the Veteran's ears were evaluated as clinically normal.  

At a February 2012 VA examination, the Veteran reported in-service noise exposure and denied any post-service noise exposure.  The examiner noted a review of the Veteran's claims folder and found his hearing to be within normal limits during service.  Following examination, the VA examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of service noise exposure.  The examiner noted relying upon clinical experience and expertise, a review of the claims folder, and a 2005 Institute of Medicine Study on implications of military service on hearing loss and tinnitus in informing the opinion.  The examiner noted the Veteran's normal hearing at entrance and discharge and that calibrated audiometric testing was well-documented in the claims file.  The examiner noted there was therefore no service-related noise-induced hearing pathology at the time of separation for which tinnitus could be medically linked.  

During the Board hearing, the Veteran testified that he first noticed tinnitus after service in the late 2000s.  He stated that he noticed his hearing loss in the late 2000s when he had to ask people to repeat themselves.

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus.  It was noted by the examiner that the Veteran had normal hearing at service discharge.  The Veteran first reported experiencing hearing loss and tinnitus in the late 2000's.  That time period is well beyond the presumptive period for establishing service connection for sensorineural hearing loss  and tinnitus as a chronic disease.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2015).  The Veteran has not alleged and there is no evidence supporting a claim of continuity of symptomology of hearing loss and tinnitus since service.  Furthermore, the passage of many years between separation from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Here, there was no evidence of a hearing loss disability or tinnitus for many years after service separation.

With regard to the VA opinion, the Board notes that absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, the only medical opinion of record weighs against the claim.  The February 2012 VA examiner considered the Veteran's in-service noise exposure but found his current hearing loss and tinnitus  to be less likely than not related to service noise-exposure.  The Board finds that opinion to be highly persuasive. 

While the Veteran is competent to report things that come to him through his senses, the Veteran is not competent to provide an etiology opinion regarding hearing loss and tinnitus as that requires specialized training.  To the extent that a continuity of symptomatology is implied, the Board finds that the Veteran's reports of being aware of hearing loss and tinnitus in the late 2000's outweighs any such contention.  In addition, the Board finds the examiner's opinion more persuasive because of the many years of training and expertise of the examiner.  The Veteran has not presented any competent medical opinion relating hearing loss or tinnitus to service.

The Board finds that the weight of the credible evidence shows that the Veteran's bilateral hearing loss and tinnitus first manifested many years after service and is not related to service or any incident therein.  Furthermore, there is no medical opinion linking bilateral hearing loss and tinnitus to service.  As the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran has been diagnosed with hepatitis C and has claimed several risk factors during service, to include air gun injections and high risk sexual activity.  The Veteran claims 700 sexual partners in his lifetime with most of them occurring during his period of service.  A review of his service medical records shows assessments for gonorrhea and herpes simplex.  In light of the above, the Board finds that the Veteran should be provided a VA examination to determine whether it is at least as likely as not that hepatitis C had its onset in service or is related to service.

In a February 2015 statement the RO accepted as substantive appeal for the claim under 38 U.S.C.A. § 1151, the Veteran requested that he be scheduled for a Board hearing.  There is no indication from the record that the Veteran has been scheduled for the requested hearing.  Remand is required to schedule a Board hearing at the RO.  38 C.F.R. § 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a Board hearing at the RO for the claim for compensation under 38 U.S.C.A. § 1151 for a renal disability.  Notify the Veteran and representative of the date, time, and location of the hearing.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any diagnosed hepatitis C.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hepatitis C is related to service.  The examiner should note that Veteran has claimed exposure to air gun injections and high risk sexual activity during service, with in-service diagnoses of gonorrhea and herpes simplex.  A rationale should be provided for all opinions offered. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


